DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the second sentence, i.e., “Optimal” through “transportability” includes only purported merits or speculative applications of the invention; and, in the last sentence, “jam mediation means” is improper legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 – 30 and 34 – 79, in the filing of 21 SEP 20, are objected to because of the following informalities: these claims were canceled in the preliminary amendment filed 04 DEC 19.  Appropriate correction is required.  While it is understood that a clean copy of the specification was required by the Notice of Incomplete Reply of 07 APR 20, the clean copy should have maintained the cancelation of these claims.
An alternative ground of objection would be the numbering of claims 1 – 30 and 34 – 79, since 37 CFR 1.126 requires the original numbering of the claims to be preserved throughout the prosecution.  Thus, when claims are canceled, the remaining claims must not be renumbered and, when new claims are presented, they must be numbered consecutively beginning with the 
Claim 31 is objected to because: “position” in line 9 should be --positioned--; “them” in line 13 should be replaced with a positive recitation of the intended element, for clarity; and, “pusher mechanism” in line 16 should be preceded by --a--.
Claim 32 is objected to because: “housing” in line 3 (2nd instance), should be preceded by --the--; “doesn’t” in line 7 should be --does not--; “them” in line 7 should be replaced with a positive recitation of the intended element, for clarity.
Claims 31 – 33 appear to be the only claims remaining for prosecution on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31 – 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 31 recites the limitation "the interior" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the cartridges" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Because “for loading cartridges” in line 1 is both in the preamble and intended use, the initial recitation of such in the claim should not include “the.”
Claim 33 recites the limitations: "the cross sectional interior area" in lines 5 – 6; "the upper portion" in line 9; and, "the magazine" in lines 16 – 17.  There is insufficient antecedent basis for these limitations in the claim.  Replacement of “the” with --a-- or --an-- would correct.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 31 – 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,527,376 (“the 376 patent”) and claims 1 – 20 of U.S. Patent No. 10,704,850 (“the 850 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to mere rewording of the patented claims.
The 376 patent uses some identical terminology for claim terms, e.g., housing, lifting shelves, circumferentially spaced singularizing pockets, while some instant terms are altered from that patent, e.g., gravity fed cartridge passageway, which is gravity fed chute in the patent.  However, such changes of language are covered by the patent because the patent discloses, “an exemplary chute 108 formed of a chute body 120 is configured so that the horizontal aligned and randomly directed cartridges are arranged to be in a common orientation as they fall, that is by the force of gravity, through the passageway 118 defined by the chute body 120,” at col. 8, lines 61 – 65 (e.g., 8:61-65).  Thus, one of ordinary skill in the art, reading the written description for the meaning of such terms, would understand such distinctions making no difference with respect to the claimed invention.
While the 850 patent similarly uses alternative language, i.e., replacing the instant housing with chassis, that patent discloses a list of elements, 6:21-28, “all supported by a chassis and/or housing 140,” 6:28-29.  Thus, this too is a distinction without a difference.
139.2 includes a middle wall portion 139.4 that has a circular recess 139.5 defined by a cylindrical wall portion 148 and a wall plate portion 148.2 traversing the cylindrical wall portions 148,” 7:56-60.  Because this is the only embodiment shown and discussed at length in the written description, and because the cylindrical wall portion is clearly shown on an upright portion, e.g., Fig. 3A, one of ordinary skill in the art would recognize that the patented housing included such as well.  The 850 patent similarly discloses a cylindrical wall 148, 6:37-38, and shows such, e.g., Fig. 3A.
Note also that, though the 850 patent fails to recite, e.g., polymer, such is fairly disclosed, 11:6-7.  Regardless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, polymer would be lighter, yet sufficiently strong, easier to work with, and less expensive than metal, and, thus, adequately suitable for the intended use.
Evidence to the contrary of any of the above is welcome.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
17-Feb-21